Citation Nr: 0300752	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran served on active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bipolar 
disorder and assigned a 30 percent rating effective 
January 3, 1997, the date the veteran filed his claim to 
reopen.  

In his December 2001 notice of disagreement, the veteran 
raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  This issue has not been adjudicated 
by the RO and is not currently before the Board.  It will 
not be addressed in this decision.  It is referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran's bipolar disorder is manifested by 
depressed mood, some sleep impairment, and anxiety which 
is productive of no more than occupational and social 
impairment with occasional decreases in reliability and 
efficiency.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.130, 
Diagnostic Code 9432 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In a November 
2001 letter, the RO informed the veteran of the enactment 
of the VCAA and explained what evidence was required to 
substantiate his claim.  He was asked to identify any 
outstanding evidence and was provided with the appropriate 
release forms for VA to request this information on his 
behalf.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, 
the Board finds that the documents clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA and private treatment records were 
associated with the file and the veteran was afforded the 
appropriate VA examinations.  The veteran's attorney 
submitted the veteran's Social Security Administration 
records in December 2001.  Additionally, the veteran 
appeared at a personal hearing before a Decision Review 
Officer (DRO) at the RO in June 2001.  He testified that 
he had had psychiatric problems since he served on active 
duty for training, and continued to have problems since 
that time.  

There is no indication that there exists any evidence 
which has a bearing on this case that has not been 
obtained.  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in 
support of this appeal and has not identified any 
additional pertinent evidence that has not been associated 
with the record.  In fact, in a November 2002 letter to 
the Board, the veteran's attorney responded that no 
additional argument or evidence would be submitted in 
conjunction with the appeal.  

The Board notes that, in the December 2001 notice of 
disagreement, the veteran's attorney requested a "decision 
review hearing" on the matter in conjunction with the DRO 
review.  Another DRO reviewed the record and issued a 
statement of the case in August 2002, denying an increased 
initial rating for the veteran's bipolar disorder.  The 
pertinent regulation provides that the reviewer may 
conduct whatever development he or she considers necessary 
to resolve any disagreements in the notice of 
disagreement, consistent with applicable law.  This may 
include an attempt to obtain additional evidence or the 
holding of an informal conference with the claimant.  Upon 
the request of the claimant, the reviewer will conduct a 
hearing under 38 C.F.R. § 3.103(c).  38 C.F.R. § 3.2600(c) 
(2002).  The Board finds that the use of the word "may" in 
the regulation accords the DRO the discretion to obtain 
additional evidence or conduct an informal conference; and 
the Board declines to find that the veteran has a 
mandatory right to an informal conference with a DRO.  
Furthermore, the DRO fully reviewed the additional 
evidence submitted by the veteran's attorney when the 
claim was reconsidered in August 2002.  Furthermore, he 
did not request another formal hearing.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify 
the veteran and the representative, and has enhanced its 
duty to assist a veteran in developing the facts pertinent 
to the claim.  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
[where the law or regulation governing the case changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history with an emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2002).  Furthermore, medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2002).  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The July 2001 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a 30 percent rating.  Therefore, 
separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level 
of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2002).  

The veteran is currently assigned a 30 percent disability 
rating for his bipolar affective disorder.  Under the 
General Rating Formula for Psychoneurotic Disorders, a 
30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, or recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432 (2002).  

Upon VA examination in May 2000, the veteran reported that 
his symptoms were much less severe than when he had 
retired in 1995.  He had been taking his medication which 
helped to control his symptoms.  He was irritable usually 
one month out of the year.  He experienced grandiosity, 
pressured speech, racing thoughts, and distractibility 
also one month out of the year, typically when he went off 
his medications.  He had purchased a farm, and worked on 
the farm several times per week.  He also volunteered two 
days per week.  He had difficulties coping with conflict, 
which tended to exacerbate his symptoms, and he had felt 
tense for years.  However, this had gotten better since 
his retirement as well.  He rarely heard noises anymore.  
Mental status evaluation showed that the veteran's 
judgment and insight were good; his attention and 
concentration were okay.  He was well-groomed and 
appropriately dressed.  Eye contact was good but 
psychomotor activity was slightly accelerated.  His mood 
was somewhat anxious and his affect was blunted.  His 
speech was clear and coherent.  He denied panic attacks, 
and suicidal or homicidal ideation.  No obsessive or 
ritualistic behavior was noted.  He did experience some 
short-term memory problems.  He slept adequately if he 
took his medications and he had not experienced any 
impaired impulse control recently.  The diagnosis was 
bipolar disorder.  His Global Assessment of Functioning 
(GAF) was estimated to be 64.  His symptoms in social 
functioning were described as mild.  

At a subsequent VA examination in March 2002, the examiner 
reviewed the veteran's file and medical records.  He noted 
that reports from the veteran's private physician, E.L.E., 
M.D. (Dr. E.), dated earlier that month, indicated that 
the veteran had complained of mood lability, racing 
thoughts and depression.  Dr. E. concluded that the 
veteran had fair control of moderately severe psychotic 
bipolar disorder and had managed to stay out of the 
hospital for many years.  The veteran's history included a 
24-year marriage which ended in 1992, and 27-year 
employment with Goodyear.  He had reported one suicide 
attempt in 1976, but none since that time.  Upon mental 
status evaluation, it was observed that the veteran was 
neatly dressed and well-groomed.  He reported occasional 
persecutory ideations and auditory hallucinations, as well 
as feelings of expansiveness, but the medication regimen 
had been working fairly in managing his disorder.  He was 
able to maintain his basic activities of daily living.  He 
did not experience panic attacks but he sometimes felt 
depressed.  The diagnosis was bipolar disorder, mixed 
manic, episodic psychosis (in partial remission).  His GAF 
was estimated to be 70.  

The criteria to determine the correct score on the GAF 
scale are found in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  A score between 61 and 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, 
or school functioning, but generally functioning well with 
some meaningful interpersonal relationships.  A score 
between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
peers or co-workers).  The GAF score is probative evidence 
for VA rating purposes, because it indicates a person's 
ability to function in the areas of concern in rating 
disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 30 percent.  
Upon VA examinations in May 2000 and March 2002, the 
examiners concluded that the veteran exhibited mild 
symptoms associated with his bipolar disorder.  His 
medications had worked fairly well in managing his 
symptoms, and he was able to work on his farm and do 
volunteer work.  His bipolar disorder was noted to be in 
partial remission on VA examination in March 2002.  He 
reported that his symptoms had lessened since he retired 
in 1995.  The evidence does not reflect occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial speech, panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking to warrant a 50 percent rating.  Rather, symptoms 
such as depressed mood, and mild short-term memory 
problems contemplated by the current 30 percent rating 
appear consistent with recent examination findings.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased initial 
rating for bipolar disorder.  See Alemany, supra.  

The Board acknowledges that the veteran's attorney has 
submitted records associated with the veteran's claim for 
Social Security disability benefits in support of his 
contention that the veteran is entitled to a higher 
initial rating from January 3, 1997.  However, the Board 
points out that these records document treatment for the 
veteran's disability well outside the rating period at 
issue here (i.e., from January 3-1997 to the present).  
Reports from the Menninger Clinic dated in 1993 indicate 
that the veteran's disability was more severe.  In fact, 
his GAF was reported to be as low as 25.  Also included 
are hospitalization reports dated from the 1980's and 
early 1990's which show that the veteran's impairment from 
his psychiatric disability was worse.  Nevertheless, the 
medical information considered by the Social Security 
Administration is not within the time frame at issue in 
the claim for an increased initial rating and, thus, 
cannot be considered pertinent to the veteran's claim, 
except as relevant medical history in rating the 
disability at issue.  

The Board also notes that, in a January 1995 report, Dr. 
E. stated that the veteran was not employable and it was 
unlikely that he would be able to perform even the simple 
unskilled labor at any point in the future.  Additionally, 
his ability to perform his activities of daily living was 
markedly impaired and required supervision from his wife.  
However, as discussed above, the clinical findings 
documented upon VA examinations in May 2000 and March 2002 
clearly show marked improvement in the veteran's 
disability due to his medication, and his GAF scores were 
considerably higher.  Even the veteran admitted that his 
condition had improved considerably since he had retired 
and maintained consistent treatment.  He was able to 
perform labor on his farm and to provide volunteer 
services two days per week.  He was also able to manage 
his own activities of daily living.  

Finally, a review of the record shows that the RO 
considered the matter of an extraschedular rating under 
38 C.F.R. § 3.321(b) (2002).  The RO found that referral 
for extra-schedular consideration was not warranted in 
this case.  The Board agrees.  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  38 C.F.R. § 3.321(b)(1) (2002); 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The 
regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."  "An exceptional case includes such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards."  
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required 
any recent hospitalizations for his psychiatric disorder.  
Moreover, there is no objective evidence that his 
psychiatric disorder disability markedly interfered with 
employment beyond that contemplated by the current 
schedular rating.  Accordingly, the Board finds that there 
is no objective medical evidence which demonstrates 
anything exceptional or unusual about the veteran's 
service-connected psychiatric disability which is not 
contemplated in the criteria in VA's Schedule for Rating 
Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Hence, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

An initial rating in excess of 30 percent for bipolar 
disorder is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

